Citation Nr: 0305004	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a fracture of the left fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1985 to January 1989.  

The issue of entitlement to an increased rating for the 
residuals of a fractured left fibula was before the Board of 
Veterans' Appeals (Board) in November 1997 and February 1999.  
Each time, it was remanded for further development.  
Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, confirmed and continued the 10 percent rating.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDING OF FACT

The veteran's service-connected residuals of a fractured left 
fibula, which consist primarily of complaints of pain and 
swelling and plantar flexion to 40 degrees, are productive of 
no more than moderate impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a fractured left fibula have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.159, 3,655, 4.1, 4.2, 4.7, 4.10, 4.40 - 
4.42, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 
2001, the VA published final rules implementing the VCAA.  66 
Fed. Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).  

By virtue of information sent to the veteran in the Board's 
remands in November 1997 and February 1999; the Statement of 
the Case; the Supplemental Statements of the Case; and a 
notice of the enactment of the VCAA sent from the RO to the 
veteran in March 2001, the veteran and his representative 
were notified of evidence necessary to substantiate the claim 
of entitlement to an increased rating for the service-
connected residuals of a fractured left fibula.  Indeed, the 
SSOC issued in October 2002 sets forth the provisions of the 
enabling regulations applicable to the VCAA.  Those 
provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records.  
The RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, in May 
1995, it requested the veteran's service medical records.  In 
January 1998, February 1999, and May 2000, the RO also 
requested that the veteran provide the names and addresses of 
all health care providers who had treated him for his 
service-connected residuals of a fractured left fibula.  
Evidence received by the RO in association with the veteran's 
claim includes his service medical records; a January 1996 
report from Dr. J.R.R. of Absolute Foot Care; an April 2001 
report from A.K.S., M.D.; reports of examinations performed 
by the VA in June 1995, May 1996, and July 1998; and the 
transcript of the veteran's April 1996 hearing held at the RO 
before a local hearing officer.  

In order to further evaluate the veteran's service-connected 
residuals of a fractured left fibula, the RO scheduled the 
veteran for a VA orthopedic examination for June 2002; 
however, the veteran did not report for that examination and 
has not offered any evidence of good cause for his failure to 
report.  Although failure to report for a scheduled 
examination without good cause may, alone, lead to a denial 
of the claim, the evidence on file in this case is generally 
consistent in quantity and quality to permit an equitable 
disposition on the merits of this case.  38 C.F.R. 
§ 3.655(a)-(b) (2002).  

Finally, in regard to the VA's duty to assist the veteran in 
the development of his claim, it should be noted that he has 
not identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support the issue on 
appeal.  Therefore, the Board finds that the RO has met its 
duty to assist the veteran and that there is no need for 
further development in order to meet the requirements of the 
VCAA.  

II.  The Facts

The veteran's service medical records show that in April 
1986, while playing soccer, he sustained a non-displaced 
butterfly fracture of the distal one-third of his left 
fibula.  In June 1996, after several weeks of treatment, he 
was returned to full duty.  During the remainder of his 
service, the veteran complained of pain in his left ankle.  
In October 1987, X-rays showed a well-healed fracture of the 
distal shaft of the left fibula in excellent position and 
alignment.  During his service separation examination in 
November 1988, it was noted that his left fibula fracture had 
healed without sequelae.

In June 1995, the veteran underwent a VA orthopedic 
examination.  He complained of intermittent pain in the left 
ankle joint.  He also complained of pain on prolonged 
standing or walking or when he attempted to run.  During the 
examination, the examiner noted that there was no apparent 
deformity of the left ankle and that the range of left ankle 
motion was within normal limits.

In January 1996, the veteran was treated by Dr. J.J.R. for 
complaints of left ankle pain.  After a physical examination 
and interpretation of the veteran's X-rays, Dr. R. found that 
the veteran had an edematous left ankle.  Dr. R. stated that 
the veteran would benefit from injection therapy to reduce 
inflammation in the ankle.  He also stated that the veteran 
would benefit from physical therapy, and the use of 
orthotics.  Dr. R. concluded that the veteran complaints were 
valid and that an MRI or exploratory arthroscopy could be 
indicated.  

During his hearing in April 1996, the veteran testified that 
he had had constant left ankle pain and that he had been 
treated by Dr. R.  He noted that he had received no treatment 
from the VA for his left ankle disability.  He also testified 
that he received over-the-counter medication but that it did 
little to alleviate his pain.  He stated that he had slight 
swelling in the ankle and that prolonged standing caused it 
to get worse.  He also stated that he experienced increased 
stress on his ankle when he used testing equipment at his 
job.  He noted that he could walk approximately a mile before 
resting and that surgery and injection therapy had been 
considered for his left ankle.

In May 1996, the veteran was reexamined by the VA.  The 
examiner stated that there was no swelling in the veteran's 
left ankle and that the circumferential measurement of his 
ankles was 24 cm on the right and 25.1 cm on the left.  
Plantar flexion of the left foot was accomplished to 45 
degrees, bilaterally, while dorsiflexion was accomplished to 
20 degrees, also bilaterally.  X-rays of the left ankle 
revealed no abnormalities.  

During a VA orthopedic examination in July 1998, it was noted 
that since service, the veteran had had increasing complaints 
with respect to his left ankle disability.  He stated that he 
was unable to walk for prolonged periods of time.  He was 
able to run but noted that he was limited in the speed and 
amount he ran.  He reported left ankle pain in cold, damp 
weather, as well as occasional giving way and swelling.  No 
locking was described.  It was noted that he took occasional 
non-steroidal anti-inflammatory medication for the relief of 
pain.  

On examination, the veteran walked with an antalgic gait.  
There was no obvious stiffness, and the examiner noted no 
swelling.  There was no evident edema, effusion, rubor, scar, 
or ulceration.  When standing, the veteran reportedly had a 
normal appearing arch, and there was no varus or valgus hind 
foot or forefoot.  There was minimal tenderness to palpation 
on both the medial and posterior aspect of the ankle, and the 
skin temperature was normal.  The range of ankle motion was 
as follows:  dorsiflexion to 30 degrees; plantar flexion to 
40 degrees; inversion to 15 degrees; and eversion to 10 
degrees.  The Achilles complex appeared normal, and 
neurovascular examination was intact with good pulses 
throughout and normal nail beds.  Stress testing for 
instability was negative.  X-rays revealed a healed fracture 
approximately 15 cm proximal to the distal tip of the fibula.  
A very small osteophyte was noted over the anterior tibia.  
Following the examination, the diagnosis was healed fracture 
of the left distal fibula with minimal degenerative changes 
of the anterior tibia.  

During a VA neurologic examination in May 1998, the veteran 
reported non-radiating left ankle pain, as well as occasional 
swelling and occasional excessive warmth.  No atrophic skin 
changes were noted by the veteran.  On examination, the 
sensation in the veteran's lower extremities was normal, and 
the temperature, skin color, and hair were all normal in 
texture and appearance.  There was no temperature change, and 
no limitation of passive or active motion of either ankle.  
The veteran's strength was normal, and his deep tendon 
reflexes were 2+ and symmetrical.  The plantar responses were 
flexor.  Following the examination, the diagnosis was ankle 
pain, status post injury to the ankle.  The examiner could 
not rule out a soft tissue injury.  The examiner stated that 
he did not find any evidence of neuropathic pain or of 
sympathetically radiated pain.  He also stated that he found 
no evidence of nerve dysfunction.
During an April 2001 orthopedic consultation with A.K.S., 
M.D., the veteran complained of a three week history of a 
left ankle injury with sharp pain of moderate severity.  It 
was noted that he had also injured his left ankle injury in 
1986.  Associated pain and swelling were reported.  On 
examination, there was pain along the left distal fibula and 
ATFL.  The veteran had a bit of an anterior drawer with a 
click.  The motor examination revealed evertor weakness of 
4/5.  X-rays showed anterior osteophytes with an old fibular 
fracture.  The impressions were left AFTL tear; evertor 
weakness, 4/5; and ankle degenerative joint disease.  

The veteran did not report for a VA orthopedic examination 
which was scheduled for June 2002.  

III.  Analysis

The veteran seeks a rating in excess of 10 percent for his 
service-connected residuals of a fracture of the left fibula.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  Relevant aspects of that 
history have been set forth below.

Limitation of motion of the ankle is rated in accordance with 
the provisions of 38 C.F.R. § 4.71a, DC 5271.  A 10 percent 
rating is warranted for moderate limitation of motion, while 
a 20 percent rating is warranted for marked limitation of 
motion.

Potentially applicable in rating the veteran's residuals of a 
left fibula fracture are 38 C.F.R. § 4.71a, DC's 5270, 5272, 
5273, and 5274.  Under DC 5270, a 20 percent rating is 
warranted for ankylosis of the ankle in plantar flexion of 
less than 30 degrees.  Under DC 5272, a 20 percent rating is 
warranted for ankylosis of the sugastragalar or tarsal joint.  
Under DC 5273, a 20 percent rating is warranted for malunion 
of the os calcis or astragalus in poor weight bearing 
position.  Under DC 5274, a 20 percent rating is warranted 
for the residuals of an astragalectomy.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

By a rating action in October 1995, the RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of a fracture of the left fibula and assigned a 10 
percent rating, effective May 17, 1995.  That was an initial 
rating award.  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation."  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found. Fenderson v. West, 
12 Vet. App. 119 (1999). 
A review of the evidence discloses that the veteran's 
service-connected residuals of a fractured left fibula 
consist primarily of complaints of pain and swelling, 
particularly with cold, damp weather or prolonged standing or 
walking.  Dorsiflexion is accomplished to at least 20 degrees 
which is considered normal, and plantar flexion is 
accomplished to at least 40 degrees which is within 5 degrees 
of normal.  38 C.F.R. § 4.71, Plate II (2002).  Although the 
most recent consultant, A.K.S., M.D., found evidence of 
anterior instability and evertor weakness of 4/5 in the 
veteran's left ankle, the record shows that such findings 
were related to a superimposed left ankle injury sustained in 
March 2001.  Indeed, the evidence shows that shortly before 
that injury, the veteran's service-connected left fibula 
fracture had healed well and was in good alignment and 
position.  There was no evidence of ankylosis, malunion, 
deformity, weakness, atrophy, instability, heat, 
discoloration, increased fatigability, incoordination, 
neuropathology, or painful flare-ups associated with the 
veteran's service-connected residuals of a fractured left 
fibula.  Moreover, there was no evidence that the veteran's 
residuals of his service-connected residuals of a fractured 
left fibula were productive of any more than moderate 
impairment.  As such, that disability more nearly 
approximated the criteria for a 10 percent rating under DC 
5271.  

In light of the foregoing discussion, the veteran's appeal is 
denied.  In arriving at this decision, the Board has 
considered the possibility of staged ratings noted in 
Fenderson; however, the evidence of record shows that the 
manifestations of the veteran's service-connected right ankle 
disability have been generally consistent since May 17, 1995, 
the date that service connection and the 10 percent rating 
became effective.  Accordingly, there is no basis to invoke 
the principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected residuals of a fracture of 
the left fibula.  The evidence, however, does not show such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2002).  Rather, the record shows that 
the manifestations of his residuals of a fractured left 
fibula are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1) (2002). 


ORDER

A rating in excess of 10 percent for the residuals of a 
fractured left fibula is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

